REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Regarding the claims 1-20 rejected under USC 103 in the Final Rejection filed on 5-13-2021, based on the prior art of record and the Examiner’s updated search, the Examiner has determined that most relevant prior art is Dimig (US Publication No. 2017/0298675) and Khafagy (US Publication No. 2018/0344545). Dimig teaches controlling a tailgate and powered steps at the rear end of a vehicle using touch sensors on a vehicle taillight, as seen in at least para.[0059] of Dimig. Khafagy teaches controlling a wheelchair ramp and a vehicle door individually or concurrently using a switch on a dashboard, as seen in at least para.[0016].
However, both Dimig and Khafagy do not anticipate, either alone or in combination with any other prior art, the following claim limitations of claim 1: 
set an interlocking state where the powered door and the powered occupant step are to be jointly operated based upon a first gesture signal, 
while in the interlocking state where the powered door and the powered occupant step are to be jointly operated based upon the first gesture signal;
 detect the first gesture signal from the kick sensor, 
upon detection of the first gesture signal, control operation of the powered occupant step to move the powered occupant step to an extended position, and control operation of the powered door to move to an opened position, 
and detect a second gesture signal from the kick sensor, the second gesture signal being for a second gesture different from a first gesture corresponding to the first gesture signal, 
and upon detection of the second gesture signal while in the interlocking state where the powered door and the powered occupant step are to be jointly operated based upon the first gesture, 
switch to a non-interlocking state where the powered door and the powered occupant step are separately operable based upon the second gesture signal.
and the following claim limitations of claim 16: 
setting, by processing circuitry, an interlocking state where a powered door and a powered occupant step are to be jointly operated based upon a first gesture signal;
 while in the interlocking state where the powered door and the powered occupant step are to be jointly operated based upon the first gesture signal; 
detecting, by the processing circuitry, the first gesture signal from a kick sensor; 
upon detection of the first gesture signal, controlling, by the processing circuitry, operation of the powered occupant step to move the occupant step to an extended position; 
and controlling, by the processing circuitry, operation of the powered door to move to an opened position; 
and detecting, by the processing circuitry, a second gesture signal from the kick sensor, the second gesture signal being for a second gesture different from a first gesture corresponding to the first gesture signal; 
and upon detection of the second gesture signal while in the interlocking state where the powered door and the powered occupant step are to be jointly operated based upon the first gesture, switching, by the processing circuitry, to a non-interlocking state where the powered door and the powered occupant step are separately operable based upon the second gesture signal.
While Dimig teaches controlling the tailgate and the powered steps using different touch patterns, Dimig does not anticipate or render obvious using first and second gestures to switch between interlocking and non-interlocking states related to the control of the tailgate and the powered steps. 

There is no clear motivation to combine the references to teach the claimed invention as a whole, wherein the prior art of record fails to disclose any motivation to combine the references in order to achieve the claimed invention. 
Therefore, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665